DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 refers to “the gas cluster-blasted position”, however “a plurality of blasting units” encompassing multiple “gas cluster-blasted positions” are earlier recited and it is uncertain as to which is being referenced in claim 15, see MPEP 2173.05(e). it is unclear whether just one, or all blasting units require the limitation of claim 15.
Claim 20 refers to “the blasting unit”, however “a plurality of blasting units” encompassing multiple “blasting units” are earlier recited and it is uncertain as to which is being referenced in claim 20, see MPEP 2173.05(e). it is unclear whether just one, or all blasting units require the limitation of claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 1, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40) Therefore, the controller controls the rotation of the substrate and scanning of the blasting nozzle to scattered material generated by the cleaning to the ejecting location toward the outer periphery of the wafer W which prevents it from being re-adhered to the wafer, which reads on a control mechanism configured to control a scattering direction of particles to suppress re-adhesion of the particles to the processing target substrate by controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; a blasting unit configured to blast gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position on the processing target substrate; an exhaust port configured to evacuate the chamber; and a control mechanism configured to control a scattering direction of particles to suppress re-adhesion of the particles to the processing target substrate by controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position.

Regarding claim 2, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). Therefore, US’670 further teaches wherein the control mechanism controls the scattering direction of the particles such that the particles are guided to the exhaust port.

Regarding claim 3, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 further teaches that the driving unit parts, 51 and 52, can move the nozzle across the wafer and that the exhaust port 45 is positioned next to the edge of the substrate, see fig. 3. Therefore, US’670 further teaches wherein the driving unit is set so as to enable the gas cluster-blasted position to draw a scan trajectory toward the exhaust port.

Regarding claim 6, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 further teaches the wafer W is loaded into the second vacuum chamber 41 of the substrate cleaning apparatus 4. The wafer W is adsorptively held by the electrostatic chuck 42 and rotated by the rotation mechanism (para. 38 and 46, see fig. 2). Therefore, US’670 teaches a transfer port for loading and unloading the substrate into the chamber. The substrate is shown to have a relative position with respect to the loading and unloading port, see fig. 2. The examiner notes that the recitation wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrate on the rotary stage during a cleaning processing, does not require any specific position of the transfer port and substrate. Therefore, any relative position of the transfer port and substrate reads on the limitation. Therefore, US’670 further teaches a transfer port configured to load and unload the processing target substrate into and from the chamber, wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrate on the rotary stage during a cleaning processing.


Regarding claim 7, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 does not explicitly teach wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of a gas stream from the blasting unit against the wall surface is 100 m/sec or less, however, it is noted that the applicant claimed configuration of “blasting unit" recites the intended use of the apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The blasting unit of US’670 teaches a blasting unit capable of delivering the gas clusters at a selected speed and therefore would be capable of processing a substrate such that wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of a gas stream from the blasting unit against the wall surface is 100 m/sec or less. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the blasting unit taught by the prior art and the blasting unit claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claim 8, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 further teaches the first cluster nozzle 5 is provided at the leading end of the supporting member 53 (pivot arm) via an angle adjusting mechanism 54 so as to be positioned above the wafer W adsorptively held by the electrostatic chuck 42. The angle adjusting mechanism is configured as a driving mechanism including a motor having a rotation axis 54a extending in the Y direction. Since the first cluster nozzle 5 can be pivoted by the angle adjusting mechanism 54 about the rotation axis 54a (pivot shaft), the ejecting angle of the gas clusters can be controlled (para. 28) wherein the driving unit includes a pivot shaft portion configured to pivot the driving unit, a pivot arm to which the blasting unit is attached and which is pivoted by the pivot shaft portion, and a driving mechanism configured to rotate the pivot shaft portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 1 above, and further in view of CN 101559428 (CN’428) (machine translation provided used for citation).

Regarding claims 4 and 12, US’670 teaches the apparatus of claim 1 for cleaning a substrate.

US’670 does not teach wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrate hits has a curved shape, with regard to claim 4 and a down-flow supply mechanism configured to supply a down-flow into the chamber, with regard to claim 12.

 CN’428 teaches a rotary cleaning device and processing device, capable of completely preventing the leakage and exhaust of the fog, and preventing the bad effects of the fog to the other devices or components of the processing device (abstract). CN’428 further teaches the particles of the mist becomes small more easily upwards so that it is not easy to reach the exhaust pipe 60, but in this embodiment, the slave to maintain it on the rotary working table 30 is the wafer W above the blower 70 towards the inclined lower part air is sprayed by the spray air to press the mist so as to inhibit condenses above and makes it flow downwards. Therefore, the mist is quickly and efficiently into the exhaust pipe 60 from the exhaust port 20a. In addition, because the mist is discharged sufficiently, so after the ending the cleaning operation to open the damper 25, there is no need to worry about remaining on the washing chamber 21 of leakage to the outside. Therefore, it can effectively prevent the bad influence fog caused the processing device with the other device or component. In addition, in order to reliably obtain the of air ejected from the blower fan 70 to lower pressure effect of the mist, for jetting air from blower 70 orientation angle of the inclined lower part is set to be moderate angle to prevent the following situation: jetting air is kept on the rotary working table 30 of the holding surface 30A of the wafer W upper surface being rebounded, produces an upward flow (page 7). Using the blower and chamber configuration 20 having a curved shape it is possible to generate a spiral air flow, and it can promote the flow of mist to flow in the spiral flow of the air, so it can effectively restrain the flying of the mist, and can further efficiently discharge the mist (page 3 and 7, see fig. 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrate hits has a curved shape, with regard to claim 4 and a down-flow supply mechanism configured to supply a down-flow into the chamber, with regard to claim 12 because CN’428 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer effectively restrain the flying debris, and can further efficiently discharge the air and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 1 above, and further in view of CN 104078398 (CN’398) (machine translation provided used for citation).

Regarding claim 5, US’670 teaches the apparatus of claim 1 for cleaning a substrate. US’670 further teaches wherein the exhaust port includes a main exhaust port provided in a bottom portion of the chamber and configured to evacuate the chamber, as discussed above.

US’670 does not teach an upper exhaust port configured to discharge upward a gas stream in a region of the chamber above the processing target substrate.

 CN’398 teaches a wafer cleaning chamber for improving etching byproduct condensed defects for the wafer after etching, cleaning before the wafer front purification treatment. by surrounding several top spray gun and several side injection gun cavity vertically set in the centre in the cavity of the purification chamber, from different directions and can adjust the angle and distance at the same time supporting table rotating wafer to wafer spraying purge gas, and exhaust pipe of the upper cavity through the purifying chamber in gas and its etching outgrowth carried out, The purifying chamber of the invention not only can avoid the damage of the wafer, especially the CD, but also can realize the wafer adhesion etching by-product is removed, so as to remove the etching products waiting for reaction to generate the coagulation defect in the washing process with water (abstract). CN’398 further teaches pumping system, arranged on the upper outside of the cavity, and is connected with the cavity body through the air pipe, the air pipe one end extends into the cavity from the upper part of the cavity, the other end is connected with external gas recycling device, the pumping system through the exhaust pipe of the purification in the cavity after etching outgrowth gas and which carries out, in parallel to the gas recycling device. the lower end of the exhaust tube 10 has a larger opening 12, can have better air flow converging effect, which is good for the purified gas and which carries the etching by-products possibly disposable extraction chamber 1, to prevent etching by-products deposited in the cavity I or secondary polluting the wafer (para. 11 and 30, fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’670 to include an upper exhaust port configured to discharge upward a gas stream in a region of the chamber above the processing target substrate because CN’398 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer and carry by-products away from the substrate and out of the chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 1 above, and further in view of CN 104289463 (CN’463) (machine translation provided used for citation).

Regarding claims 9 and 11, US’670 teaches the apparatus of claim 1 for cleaning a substrate.

US’670 does not teach a ring member disposed on an outer periphery of the processing target substrate, with regard to claim 9 and a side-flow supply mechanism configured to supply a horizontal side-flow toward the exhaust port into the chamber, with regard to claim 11.

CN’463 teaches a rotary cleaning device, when the rotary cleaning, can prevent when cleaning the polluted spray and cleaning water adhered to the wafer again. The deice includes a cleaning nozzle and a fan component (20), which is formed circular and covers from the holding surface of the table until the opening of the cavity to an outer circumferential space around the holding worktables, and making the fan rotate fan rotation part (25); fan using the fan rotation part rotates, the washing water and the spray so as to keep the upper part of the table from the fan in peripheral part toward the outer peripheral part of the fan to generate air flow, when the cleaning is discharged to the outside of the fan member and into the conduit (abstract). CN’463 further teaches when cleaning the wafer W, like this using the cleaning water to wash away dirt components of the wafer W, therefore, although it will produce cleaning water polluted by the dirt components and spray the cavity in 30, but the cleaning water and spray by rotating fan 20 airflow generated by removing the wafer W from above. Namely, the contaminated washing water and spray is discharged to the fan part 20 from the holding table 10. using a suction cavity exhaust fan of the air in 30, is discharged to the fan component to wash and spray 20 outside through the cavity and the air 30 to the conduit 45 to flow so as to discharge in the cavity 30. That is, the fan member 20 to rotate so as to make holding table 10 on part of the air from the fan member 20 in peripheral part 36 flows to the fan member 20 to the peripheral part 37, whereby the cleaning water and spray cleaning the wafer W is discharged to an external fan 20 and into conduit 45. air space in other words, fan part 20 to the peripheral part 37 side of the fan member 20 apply a compressive force, an exhaust fan pumping the air space, air, is discharged to the fan unit 20 of the peripheral part 37 side of the cleaning water and spray by means of the compression force and the suction force, and the outer peripheral portion 37 side of the fan unit 20 flows together in the chamber 30 and is discharged from the conduit 45 (para. 65-68).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a ring member disposed on an outer periphery of the processing target substrate, with regard to claim 9 and a side-flow supply mechanism configured to supply a horizontal side-flow toward the exhaust port into the chamber, with regard to claim 11 because CN’463 teaches it can be combined with a nozzle cleaning device to control the flow of polluted material ejected from the wafer and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 10, US’670 teaches the apparatus of claim 1 for cleaning a substrate.

US’670 does not teach a baffle plate provided at a position lower than the processing target substrate on the inner wall of the chamber.

CN’463 teaches a rotary cleaning device, when the rotary cleaning, can prevent when cleaning the polluted spray and cleaning water adhered to the wafer again. The deice includes a cleaning nozzle and a fan component (20), which is formed circular and covers from the holding surface of the table until the opening of the cavity to an outer circumferential space around the holding worktables, and making the fan rotate fan rotation part (25); fan using the fan rotation part rotates, the washing water and the spray so as to keep the upper part of the table from the fan in peripheral part toward the outer peripheral part of the fan to generate air flow, when the cleaning is discharged to the outside of the fan member and into the conduit (abstract). CN’463 further teaches a partition wall part 40 positioned under the cleaning substrate support can direct contaminated material flow in a desired direction, such as away from the support rotation mechanism and in the direction of a drain (para. 55-60 and 72).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a baffle plate provided at a position lower than the processing target substrate on the inner wall of the chamber because CN’463 teaches it can be combined with a nozzle cleaning device to control the flow of polluted material ejected from the wafer and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 13, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40) Therefore, the controller controls the rotation of the substrate and scanning of the blasting nozzle to scattered material generated by the cleaning to the ejecting location toward the outer periphery of the wafer W which prevents it from being re-adhered to the wafer, which reads on a control mechanism configured to control a scattering direction of particles to suppress re-adhesion of the particles to the processing target substrate by controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; a blasting unit configured to blast gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position on the processing target substrate; an exhaust port configured to evacuate the chamber; and a control mechanism configured to control a scattering direction of particles by controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position on the processing target substrate, thereby suppressing re-adhesion of the particles to the processing target substrate.

US’670 does not teach a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate a plurality of processing target substrates; a plurality of rotary stages; a plurality of blasting units and the control mechanism configured to suppress interference of particles between the plurality of processing target substrates.

However, providing a process chamber that can process multiple substrates at the same time would be obvious because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate a plurality of processing target substrates; a plurality of rotary stages; a plurality of blasting units because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced see MPEP 2144.04 VI B and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

The modified apparatus of US’670 teaches an apparatus that can control the flow of particles that are blasted off of the substrate into the exhaust port, as discussed above, therefore the modified apparatus of US’670 would further include the control mechanism configured to suppress interference of particles between the plurality of processing target substrates.

Regarding claim 14, the modified apparatus of US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). Therefore, US’670 further teaches wherein the control mechanism controls the scattering direction of the particles such that the particles are guided to the exhaust port.

Regarding claim 15, the modified apparatus of US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 further teaches that the driving unit parts, 51 and 52, can move the nozzle across the wafer and that the exhaust port 45 is positioned next to the edge of the substrate, see fig. 3. Therefore, US’670 further teaches wherein the driving unit is set so as to enable the gas cluster-blasted position to draw a scan trajectory toward the exhaust port.

Regarding claim 18, the modified apparatus of US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 further teaches the wafer W is loaded into the second vacuum chamber 41 of the substrate cleaning apparatus 4. The wafer W is adsorptively held by the electrostatic chuck 42 and rotated by the rotation mechanism (para. 38 and 46, see fig. 2). Therefore, US’670 teaches a transfer port for loading and unloading the substrate into the chamber. The substrate is shown to have a relative position with respect to the loading and unloading port, see fig. 2. The examiner notes that the recitation wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrate on the rotary stage during a cleaning processing, does not require any specific position of the transfer port and substrate. Therefore, any relative position of the transfer port and substrate reads on the limitation. Therefore, US’670 further teaches a transfer port configured to load and unload the processing target substrates into and from the chamber, wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrates on the rotary stages during a cleaning processing.


Regarding claim 19, the modified apparatus of US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 does not explicitly teach wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of a gas stream from the blasting unit against the wall surface is 100 m/sec or less, however, it is noted that the applicant claimed configuration of “blasting unit" recites the intended use of the apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The blasting unit of US’670 teaches a blasting unit capable of delivering the gas clusters at a selected speed and therefore would be capable of processing substrates such that wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of the gas stream from the blasting unit against the wall surface is 100 m/sec or less. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the blasting unit taught by the prior art and the blasting unit claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claim 20, US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 further teaches the first cluster nozzle 5 is provided at the leading end of the supporting member 53 (pivot arm) via an angle adjusting mechanism 54 so as to be positioned above the wafer W adsorptively held by the electrostatic chuck 42. The angle adjusting mechanism is configured as a driving mechanism including a motor having a rotation axis 54a extending in the Y direction. Since the first cluster nozzle 5 can be pivoted by the angle adjusting mechanism 54 about the rotation axis 54a (pivot shaft), the ejecting angle of the gas clusters can be controlled (para. 28) wherein the driving unit includes a pivot shaft portion configured to pivot the driving unit, a pivot arm to which the blasting unit is attached and which is pivoted by the pivot shaft portion, and a driving mechanism configured to rotate the pivot shaft portion.

Claim(s) 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 13 above, and further in view of CN 101559428 (CN’428) (machine translation provided used for citation).

Regarding claims 16 and 24, the modified apparatus of US’670 teaches the apparatus of claim 13 for cleaning a substrate.

US’670 does not teach wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrates hits has a curved shape, with regard to claim 16 and a down-flow supply mechanism configured to supply a down-flow into the chamber, with regard to claim 24.

 CN’428 teaches a rotary cleaning device and processing device, capable of completely preventing the leakage and exhaust of the fog, and preventing the bad effects of the fog to the other devices or components of the processing device (abstract). CN’428 further teaches the particles of the mist becomes small more easily upwards so that it is not easy to reach the exhaust pipe 60, but in this embodiment, the slave to maintain it on the rotary working table 30 is the wafer W above the blower 70 towards the inclined lower part air is sprayed by the spray air to press the mist so as to inhibit condenses above and makes it flow downwards. Therefore, the mist is quickly and efficiently into the exhaust pipe 60 from the exhaust port 20a. In addition, because the mist is discharged sufficiently, so after the ending the cleaning operation to open the damper 25, there is no need to worry about remaining on the washing chamber 21 of leakage to the outside. Therefore, it can effectively prevent the bad influence fog caused the processing device with the other device or component. In addition, in order to reliably obtain the of air ejected from the blower fan 70 to lower pressure effect of the mist, for jetting air from blower 70 orientation angle of the inclined lower part is set to be moderate angle to prevent the following situation: jetting air is kept on the rotary working table 30 of the holding surface 30A of the wafer W upper surface being rebounded, produces an upward flow (page 7). Using the blower and chamber configuration 20 having a curved shape it is possible to generate a spiral air flow, and it can promote the flow of mist to flow in the spiral flow of the air, so it can effectively restrain the flying of the mist, and can further efficiently discharge the mist (page 3 and 7, see fig. 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’670 to include wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrates hits has a curved shape, with regard to claim 16 and a down-flow supply mechanism configured to supply a down-flow into the chamber, with regard to claim 24 because CN’428 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer effectively restrain the flying debris, and can further efficiently discharge the air and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 13 above, and further in view of CN 104078398 (CN’398) (machine translation provided used for citation).

Regarding claim 17, US’670 teaches the apparatus of claim 13 for cleaning a substrate. US’670 further teaches wherein the exhaust port includes a main exhaust port provided in a bottom portion of the chamber and configured to evacuate the chamber, as discussed above.

US’670 does not teach an upper exhaust port configured to discharge upward the gas stream in a region of the chamber above the processing target substrates.

 CN’398 teaches a wafer cleaning chamber for improving etching byproduct condensed defects for the wafer after etching, cleaning before the wafer front purification treatment. by surrounding several top spray gun and several side injection gun cavity vertically set in the centre in the cavity of the purification chamber, from different directions and can adjust the angle and distance at the same time supporting table rotating wafer to wafer spraying purge gas, and exhaust pipe of the upper cavity through the purifying chamber in gas and its etching outgrowth carried out, The purifying chamber of the invention not only can avoid the damage of the wafer, especially the CD, but also can realize the wafer adhesion etching by-product is removed, so as to remove the etching products waiting for reaction to generate the coagulation defect in the washing process with water (abstract). CN’398 further teaches pumping system, arranged on the upper outside of the cavity, and is connected with the cavity body through the air pipe, the air pipe one end extends into the cavity from the upper part of the cavity, the other end is connected with external gas recycling device, the pumping system through the exhaust pipe of the purification in the cavity after etching outgrowth gas and which carries out, in parallel to the gas recycling device. the lower end of the exhaust tube 10 has a larger opening 12, can have better air flow converging effect, which is good for the purified gas and which carries the etching by-products possibly disposable extraction chamber 1, to prevent etching by-products deposited in the cavity I or secondary polluting the wafer (para. 11 and 30, fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’670 to include an upper exhaust port configured to discharge upward the gas stream in a region of the chamber above the processing target substrates because CN’398 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer and carry by-products away from the substrate and out of the chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 13 above, and further in view of CN 104289463 (CN’463) (machine translation provided used for citation).

Regarding claims 21 and 23, US’670 teaches the apparatus of claim 13 for cleaning a substrate.

US’670 does not teach a ring member disposed on an outer periphery of each of the processing target substrates, with regard to claim 21 and a side-flow supply mechanism configured to supply a horizontal side-flow toward the exhaust port into the chamber, with regard to claim 23.

CN’463 teaches a rotary cleaning device, when the rotary cleaning, can prevent when cleaning the polluted spray and cleaning water adhered to the wafer again. The deice includes a cleaning nozzle and a fan component (20), which is formed circular and covers from the holding surface of the table until the opening of the cavity to an outer circumferential space around the holding worktables, and making the fan rotate fan rotation part (25); fan using the fan rotation part rotates, the washing water and the spray so as to keep the upper part of the table from the fan in peripheral part toward the outer peripheral part of the fan to generate air flow, when the cleaning is discharged to the outside of the fan member and into the conduit (abstract). CN’463 further teaches when cleaning the wafer W, like this using the cleaning water to wash away dirt components of the wafer W, therefore, although it will produce cleaning water polluted by the dirt components and spray the cavity in 30, but the cleaning water and spray by rotating fan 20 airflow generated by removing the wafer W from above. Namely, the contaminated washing water and spray is discharged to the fan part 20 from the holding table 10. using a suction cavity exhaust fan of the air in 30, is discharged to the fan component to wash and spray 20 outside through the cavity and the air 30 to the conduit 45 to flow so as to discharge in the cavity 30. That is, the fan member 20 to rotate so as to make holding table 10 on part of the air from the fan member 20 in peripheral part 36 flows to the fan member 20 to the peripheral part 37, whereby the cleaning water and spray cleaning the wafer W is discharged to an external fan 20 and into conduit 45. air space in other words, fan part 20 to the peripheral part 37 side of the fan member 20 apply a compressive force, an exhaust fan pumping the air space, air, is discharged to the fan unit 20 of the peripheral part 37 side of the cleaning water and spray by means of the compression force and the suction force, and the outer peripheral portion 37 side of the fan unit 20 flows together in the chamber 30 and is discharged from the conduit 45 (para. 65-68).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a ring member disposed on an outer periphery of each of the processing target substrates, with regard to claim 21 and a side-flow supply mechanism configured to supply a horizontal side-flow toward the exhaust port into the chamber, with regard to claim 23 because CN’463 teaches it can be combined with a nozzle cleaning device to control the flow of polluted material ejected from the wafer and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 22, US’670 teaches the apparatus of claim 13 for cleaning a substrate.

US’670 does not teach a baffle plate provided at a position lower than the processing target substrates on the inner wall of the chamber.

CN’463 teaches a rotary cleaning device, when the rotary cleaning, can prevent when cleaning the polluted spray and cleaning water adhered to the wafer again. The deice includes a cleaning nozzle and a fan component (20), which is formed circular and covers from the holding surface of the table until the opening of the cavity to an outer circumferential space around the holding worktables, and making the fan rotate fan rotation part (25); fan using the fan rotation part rotates, the washing water and the spray so as to keep the upper part of the table from the fan in peripheral part toward the outer peripheral part of the fan to generate air flow, when the cleaning is discharged to the outside of the fan member and into the conduit (abstract). CN’463 further teaches a partition wall part 40 positioned under the cleaning substrate support can direct contaminated material flow in a desired direction, such as away from the support rotation mechanism and in the direction of a drain (para. 55-60 and 72).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a baffle plate provided at a position lower than the processing target substrates on the inner wall of the chamber because CN’463 teaches it can be combined with a nozzle cleaning device to control the flow of polluted material ejected from the wafer and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 25, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; a blasting unit configured to blast gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position on the processing target substrate; and a main exhaust port provided in a bottom portion of the chamber and configured to evacuate the chamber.

US’670 does not teach a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate two processing target substrates; two rotary stages configured to rotatably support the two processing target substrates, respectively, and wherein the main exhaust port is solely provided between arrangement positions of the two processing target substrates.

However, providing a process chamber that can process multiple substrates at the same time would be obvious because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate two processing target substrates; two rotary stages configured to rotatably support the two processing target substrates, respectively because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced see MPEP 2144.04 VI B and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

The modified apparatus of US’670 teaches an apparatus that can control the flow of particles that are blasted off of the substrate into the exhaust port, as discussed above. Additionally the use of the term solely does not necessarily restrict the chamber to only a single exhaust port. The chamber of US’670 shows multiple locations of the exhaust port 45 in fig. 3, wherein any stage provided next to the stage shown in fig. 3 would share an exhaust port between the other state. therefore the modified apparatus of US’670 would further include wherein the main exhaust port is solely provided between arrangement positions of the two processing target substrates.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 as applied to claim 25 above, and further in view of CN 104078398 (CN’398) (machine translation provided used for citation).

Regarding claim 26, the modified apparatus of US’670 teaches the apparatus of claim 25 for cleaning a substrate.

US’670 does not teach an upper exhaust port configured to discharge upward the gas stream in a region of the chamber above the processing target substrates.

 CN’398 teaches a wafer cleaning chamber for improving etching byproduct condensed defects for the wafer after etching, cleaning before the wafer front purification treatment. by surrounding several top spray gun and several side injection gun cavity vertically set in the centre in the cavity of the purification chamber, from different directions and can adjust the angle and distance at the same time supporting table rotating wafer to wafer spraying purge gas, and exhaust pipe of the upper cavity through the purifying chamber in gas and its etching outgrowth carried out, The purifying chamber of the invention not only can avoid the damage of the wafer, especially the CD, but also can realize the wafer adhesion etching by-product is removed, so as to remove the etching products waiting for reaction to generate the coagulation defect in the washing process with water (abstract). CN’398 further teaches pumping system, arranged on the upper outside of the cavity, and is connected with the cavity body through the air pipe, the air pipe one end extends into the cavity from the upper part of the cavity, the other end is connected with external gas recycling device, the pumping system through the exhaust pipe of the purification in the cavity after etching outgrowth gas and which carries out, in parallel to the gas recycling device. the lower end of the exhaust tube 10 has a larger opening 12, can have better air flow converging effect, which is good for the purified gas and which carries the etching by-products possibly disposable extraction chamber 1, to prevent etching by-products deposited in the cavity I or secondary polluting the wafer (para. 11 and 30, fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’670 to include an upper exhaust port configured to discharge upward the gas stream in a region of the chamber above the processing target substrates because CN’398 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer and carry by-products away from the substrate and out of the chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 27, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; a blasting unit configured to blast gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position on the processing target substrate; and an exhaust port configured to evacuate the chamber.

US’670 does not teach a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate two processing target substrates; two rotary stages configured to rotatably support the two processing target substrates, respectively, and wherein the main exhaust port is solely provided between arrangement positions of the two processing target substrates.

However, providing a process chamber that can process multiple substrates at the same time would be obvious because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a plurality of substrate are processed by the chamber such that the chamber is configured to accommodate two processing target substrates; two rotary stages configured to rotatably support the two processing target substrates, respectively because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced see MPEP 2144.04 VI B and processing multiple substrate at one time in a single chamber increases throughput in manufacturing.

The modified apparatus of US’670 teaches an apparatus that can control the flow of particles that are blasted off of the substrate into the exhaust port, as discussed above. Therefore, the modified apparatus of US’670 would include controlling the flow of particles that are blasted off of the substrates which reads on wherein the two rotary stages are set such that the two processing target substrates are arranged, oriented, or angled to suppress mutual interference of particle.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 in view of CN 101559428 (CN’428) (machine translation provided used for citation).

Regarding claim 28, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting the gas clusters to the processing target substrate, the apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; an blasting unit configured to blast the gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position from the blasting unit, on the processing target substrate; and an exhaust port configured to evacuate the chamber.

US’670 does not teach wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrate hits has a curved shape.

 CN’428 teaches a rotary cleaning device and processing device, capable of completely preventing the leakage and exhaust of the fog, and preventing the bad effects of the fog to the other devices or components of the processing device (abstract). CN’428 further teaches the particles of the mist becomes small more easily upwards so that it is not easy to reach the exhaust pipe 60, but in this embodiment, the slave to maintain it on the rotary working table 30 is the wafer W above the blower 70 towards the inclined lower part air is sprayed by the spray air to press the mist so as to inhibit condenses above and makes it flow downwards. Therefore, the mist is quickly and efficiently into the exhaust pipe 60 from the exhaust port 20a. In addition, because the mist is discharged sufficiently, so after the ending the cleaning operation to open the damper 25, there is no need to worry about remaining on the washing chamber 21 of leakage to the outside. Therefore, it can effectively prevent the bad influence fog caused the processing device with the other device or component. In addition, in order to reliably obtain the of air ejected from the blower fan 70 to lower pressure effect of the mist, for jetting air from blower 70 orientation angle of the inclined lower part is set to be moderate angle to prevent the following situation: jetting air is kept on the rotary working table 30 of the holding surface 30A of the wafer W upper surface being rebounded, produces an upward flow (page 7). Using the blower and chamber configuration 20 having a curved shape it is possible to generate a spiral air flow, and it can promote the flow of mist to flow in the spiral flow of the air, so it can effectively restrain the flying of the mist, and can further efficiently discharge the mist (page 3 and 7, see fig. 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include wherein a portion of an inner wall of the chamber where a gas stream including particles from the processing target substrate hits has a curved shape because CN’428 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer effectively restrain the flying debris, and can further efficiently discharge the air and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 in view of CN 104078398 (CN’398) (machine translation provided used for citation).

Regarding claim 29, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting the gas clusters to the processing target substrate, the apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; an blasting unit configured to blast the gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position from the blasting unit, on the processing target substrate; a main exhaust port provided in a bottom portion of the chamber and configured to evacuate the chamber.


US’670 does not teach an upper exhaust port configured to discharge upward a gas stream in a region of the chamber above the processing target substrate.

 CN’398 teaches a wafer cleaning chamber for improving etching byproduct condensed defects for the wafer after etching, cleaning before the wafer front purification treatment. by surrounding several top spray gun and several side injection gun cavity vertically set in the centre in the cavity of the purification chamber, from different directions and can adjust the angle and distance at the same time supporting table rotating wafer to wafer spraying purge gas, and exhaust pipe of the upper cavity through the purifying chamber in gas and its etching outgrowth carried out, The purifying chamber of the invention not only can avoid the damage of the wafer, especially the CD, but also can realize the wafer adhesion etching by-product is removed, so as to remove the etching products waiting for reaction to generate the coagulation defect in the washing process with water (abstract). CN’398 further teaches pumping system, arranged on the upper outside of the cavity, and is connected with the cavity body through the air pipe, the air pipe one end extends into the cavity from the upper part of the cavity, the other end is connected with external gas recycling device, the pumping system through the exhaust pipe of the purification in the cavity after etching outgrowth gas and which carries out, in parallel to the gas recycling device. the lower end of the exhaust tube 10 has a larger opening 12, can have better air flow converging effect, which is good for the purified gas and which carries the etching by-products possibly disposable extraction chamber 1, to prevent etching by-products deposited in the cavity I or secondary polluting the wafer (para. 11 and 30, fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of US’670 to include an upper exhaust port configured to discharge upward a gas stream in a region of the chamber above the processing target substrate because CN’398 teaches it can be combined with a nozzle cleaning device to control the air flow of material ejected from the wafer and carry by-products away from the substrate and out of the chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 30, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting the gas clusters to the processing target substrate, the apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; an blasting unit configured to blast the gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position from the blasting unit, on the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the wafer W is loaded into the second vacuum chamber 41 of the substrate cleaning apparatus 4. The wafer W is adsorptively held by the electrostatic chuck 42 and rotated by the rotation mechanism (para. 38 and 46, see fig. 2). Therefore, US’670 teaches a transfer port for loading and unloading the substrate into the chamber. The substrate is shown to have a relative position with respect to the loading and unloading port, see fig. 2. The examiner notes that the recitation wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrate on the rotary stage during a cleaning processing, does not require any specific position of the transfer port and substrate. Therefore, any relative position of the transfer port and substrate reads on the limitation. Therefore, US’670 further teaches a transfer port configured to load and unload the processing target substrate into and from the chamber, wherein the transfer port is provided such that its opening range is shifted from a height position of the processing target substrate on the rotary stage during a cleaning processing.

Claim(s) 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi et al. US 2012/0247670 (US’670).

Regarding claim 31, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). The control unit described by US’670 controls the blasting unit, rotation mechanism, moving body and angle adjusting mechanism to perform the processing recipe, which reads on a control mechanism for controlling a rotation direction of the processing target substrate by the rotary stage and a scanning direction of the gas cluster-blasted position. US’670 further teaches at this time, the scattered materials generated by the cleaning can be prevented from being re-adhered to the wafer W by discharging the purge gas to the ejecting location toward the outer periphery of the wafer W (para. 48). The separated reaction product is purged by the purge gas, sucked by the vacuum pump 47 through the gas exhaust port 45 (para. 40). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting the gas clusters to the processing target substrate, the apparatus comprising: a chamber configured to accommodate the processing target substrate; a rotary stage configured to rotatably support the processing target substrate in the chamber; an blasting unit configured to blast the gas clusters to the processing target substrate supported by the rotary stage; a driving unit configured to scan a gas cluster-blasted position from the blasting unit, on the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 does not explicitly teach wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of a gas stream from the blasting unit against the wall surface is 100 m/sec or less, however, it is noted that the applicant claimed configuration of “blasting unit" recites the intended use of the apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The blasting unit of US’670 teaches a blasting unit capable of delivering the gas clusters at a selected speed and therefore would be capable of processing a substrate such that wherein a distance between the blasting unit and a wall surface of the chamber is maintained such that a collision speed of a gas stream from the blasting unit against the wall surface is 100 m/sec or less. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the blasting unit taught by the prior art and the blasting unit claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over US’670 in view of CN 104289463 (CN’463) (machine translation provided used for citation).

Regarding claim 32, US’670 teaches a substrate cleaning apparatus includes a supporting unit, provided in a processing chamber having a gas exhaust port, for supporting a substrate; one or more nozzle units (blasting unit), each for ejecting gas clusters to a peripheral portion of the substrate supported by the supporting unit to remove unnecessary substances from the peripheral portion; and a moving mechanism for changing relative positions of the supporting unit and the nozzle unit during ejecting the gas clusters. Each nozzle unit discharges a cleaning gas having a pressure higher than that in the processing chamber so that the cleaning gas is adiabatically expanded to form aggregates of atoms and/or molecules (abstract, see fig. 2). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting gas clusters to the processing target substrate, the substrate cleaning apparatus comprising: a chamber configured to accommodate the processing target substrate, a blasting unit configured to blast gas clusters to the processing target substrate; an exhaust port configured to evacuate the chamber. US’670 further teaches the electrostatic chuck 42 is supported by a rotation mechanism 44 as a moving mechanism fixed to the bottom portion of the second vacuum chamber 41 via a rotation axis 43 (a rotary stage configured to rotatably support the processing target substrate in the chamber) (para. 27, see fig. 2). A guide 51 and moving body 52 for moving the nozzle across the substrate (scan), angle adjusting mechanism 54 are provided for moving the cluster nozzle relative to the substrate (a driving unit configured to scan a gas cluster-blasted position on the processing target substrate) (para. 28-32). The vacuum processing system includes a control unit 9. The transfer of the wafer W, the opening/closing of the doors 14 of the gate valves G1 to G3, the processing and the vacuum level in the vacuum chambers 31 and 41 are controlled by software including a processing recipe and a program stored in a storage unit of the control unit 9 (para. 25). Therefore, US’670 teaches a substrate cleaning apparatus that cleans a processing target substrate by blasting the gas clusters to the processing target substrate, the apparatus comprising: a chamber including an exhaust port in a bottom portion thereof, and configured to accommodate the processing target substrate; a stage configured to support the processing target substrate in the chamber; an blasting unit configured to blast the gas clusters to the processing target substrate supported by the stage.


US’670 does not teach a cyclone type chamber including a cylindrical upper portion, a conical lower portion, and a rectifying member provided annularly along an outer periphery of the processing target substrate, wherein the rectifying member includes a plurality of rectifying plates provided in a circumferential direction, an upper portion thereof is closed with an annular cover ring, and a gas stream above the processing target substrate is exhausted from the exhaust port through a space between the rectifying plates and an outer space between a wall portion of the chamber and the rectifying member.

CN’463 teaches a rotary cleaning device, when the rotary cleaning, can prevent when cleaning the polluted spray and cleaning water adhered to the wafer again. The deice includes a cleaning nozzle and a fan component (20) including blades 21 (rectifying plates), which is formed circular and covers from the holding surface of the table until the opening of the cavity to an outer circumferential space around the holding worktables, and making the fan rotate fan rotation part (25); fan using the fan rotation part rotates, the washing water and the spray so as to keep the upper part of the table from the fan in peripheral part toward the outer peripheral part of the fan to generate air flow, when the cleaning is discharged to the outside of the fan member and into the conduit (abstract, para. 46). CN’463 further teaches when cleaning the wafer W, like this using the cleaning water to wash away dirt components of the wafer W, therefore, although it will produce cleaning water polluted by the dirt components and spray the cavity in 30, which includes an upper portion thereof is closed with an annular cover ring, but the cleaning water and spray by rotating fan 20 airflow generated by removing the wafer W from above. Namely, the contaminated washing water and spray is discharged to the fan part 20 from the holding table 10. using a suction cavity exhaust fan of the air in 30, is discharged to the fan component to wash and spray 20 outside through the cavity and the air 30 to the conduit 45 to flow so as to discharge in the cavity 30. That is, the fan member 20 to rotate so as to make holding table 10 on part of the air from the fan member 20 in peripheral part 36 flows to the fan member 20 to the peripheral part 37, whereby the cleaning water and spray cleaning the wafer W is discharged to an external fan 20 and into conduit 45. air space in other words, fan part 20 to the peripheral part 37 side of the fan member 20 apply a compressive force, an exhaust fan pumping the air space, air, is discharged to the fan unit 20 of the peripheral part 37 side of the cleaning water and spray by means of the compression force and the suction force, and the outer peripheral portion 37 side of the fan unit 20 flows together in the chamber 30 and is discharged from the conduit 45 (para. 46-68, see fig. 1-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of US’670 to include a cyclone type chamber including a cylindrical upper portion, a conical lower portion, and a rectifying member provided annularly along an outer periphery of the processing target substrate, wherein the rectifying member includes a plurality of rectifying plates provided in a circumferential direction, an upper portion thereof is closed with an annular cover ring, and a gas stream above the processing target substrate is exhausted from the exhaust port through a space between the rectifying plates and an outer space between a wall portion of the chamber and the rectifying member because CN’463 teaches it can be combined with a nozzle cleaning device to control the flow of polluted material ejected from the wafer and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).
Conclusion
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713